Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 1 of 22 PageID #: 211




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 TYLER CAMERON GUTTERMAN,                              )
 DALE NELSON, HUNTER JOHNSON,                          )
 and BRIAN HILTUNEN,                                   )
                                                       )
                Plaintiffs,                            )
                                                       )
        v.                                             )       Case No. 1:20-cv-02801-JMS-MJD
                                                       )
 INDIANA UNIVERSITY, BLOOMINGTON,                      )
 and MICHAEL MCROBBIE, in his official                 )
 capacity as President of Indiana University,          )
                                                       )
                Defendants.                            )

                        REPLY IN SUPPORT OF DEFENDANTS’
                     MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

        Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (Dkt. 28) is chock full of “facts”

 which do not appear in the Complaint (Dkt. 1). While a party opposing a Rule 12(b)(6) motion has

 some flexibility in elaborating on factual allegations, they nonetheless must be consistent with the

 Complaint. See, e.g., Alley v. Penguin Random House, 2020 WL 6873472, at *2-3 (S.D. Ind. Nov.

 23, 2020) (finding plaintiff’s multiple conflicting representations reflected “claim[s] inconsistent

 with the pleadings”). By way of example only, in their Complaint, Plaintiffs allege that the

 University “retained the swipe data for several months,” using it to check their whereabouts during

 alleged hazing violations by Beta Theta Pi, the fraternity they were pledging. (Dkt. 1 at 4, ¶ 18.)

 In their Opposition, however, Plaintiffs’ intimate that the University retains swipe data indefinitely

 “without appropriate safeguards represent[ing] an ongoing injury.” (Dkt. 28 at 21.) They also

 claim—for the first time—that the University’s “tracking” of them was employed as part of “an

 official investigation into Plaintiffs’ conduct (to see if [the University] could convict them of the
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 2 of 22 PageID #: 212




 administrative equivalent of perjury),” and that they were “subjected to an illegal process … which

 is represented in their academic record.” (Id. at 21-22.) There is no basis to these allegations, either

 in their Complaint or in fact. Indeed, their Complaint alleges the opposite—that Plaintiffs were

 neither the target of the University’s hazing investigation nor the recipient of any disciplinary

 action. (Dkt. 1 at 3-4, ¶¶ 13-14, 18-19.) It is undisputed that Plaintiffs were not the subject of any

 disciplinary investigation or action by the University.

          Confronted with the reality that they themselves have not suffered any actionable harm,

 Plaintiffs have pivoted in their Opposition, now seemingly attempting to vindicate the sanctions

 imposed against their fraternity, who is not a party to this case. (See Dkt. 28 at 22 (“while Plaintiffs

 were not personally expelled or suspended, the fraternity, which they are still members of, was

 subject to sanction) (emphasis original); see also id. at 10 (“while Plaintiffs were found innocent1

 of any wrongdoing, sanctions were handed out to Beta—under different facts could have been

 even more significant.”).) But Plaintiffs cannot substitute an alleged injury to their fraternity for

 their alleged damages in this case—especially where Beta Theta Pi is not a party to this action.2

          As set forth here and in Defendants’ Memorandum (Dkt. 20), Plaintiffs’ Complaint must

 be dismissed in its entirety. Defendants are entitled to sovereign immunity protection pursuant to

 the Eleventh Amendment for all of Plaintiffs’ claims, with the exception of Plaintiffs’ claims for



 1
   Plaintiffs have taken liberties by claiming they were “found innocent” or “vindicated.” (See Dkt. 28 at 21.) Given
 Plaintiffs’ allegations that they were freshmen pledges, they were “more likely to be the victims of any hazing
 activity.” (Dkt. 1 at 4, ¶ 19.) Because the University’s investigation focused on the fraternity’s actions, rather than
 Plaintiffs’, it is inaccurate to say that there was any “finding” attributable to them. In short, Plaintiffs cannot be
 “innocent,” “guilty,” or “vindicated” when they were never investigated or disciplined in the first place.
 2
   Plaintiffs’ reliance on Doe v. Baum, 903 F.3d 575 (6th Cir. 2018), is likewise flawed. (See Dkt. 28 at 10.) Not only
 did Baum involve an investigation into Title IX sexual misconduct (for which some courts have found that universities
 should offer heightened due process protections, and for which the Seventh Circuit has so far declined to address), but
 it was in the context of an individual conduct proceeding. Further, that Baum required the university to afford a student
 accused of sexual misconduct certain due process protections, including an opportunity for cross-examination at a
 hearing, is of no moment here. No conduct charges were ever brought against Plaintiffs, and nothing suggests the
 fraternity wasn’t afforded due process in connection with its disciplinary sanctions.

                                                          -2-
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 3 of 22 PageID #: 213




 prospective injunctive relief against President McRobbie. And sovereign immunity

 notwithstanding, Defendants acted within their authority to respond to allegations of hazing and

 to help protect members of their student body. In doing so, no Fourth Amendment rights were

 violated, and no contract was breached. Plaintiffs are bound by their Complaint, and their attempt

 to embellish the narrative with inconsistent facts and far-fetched theories must be rejected. For

 these reasons, Plaintiffs’ Complaint (Dkt. 1) should be dismissed in its entirety.

 I.     Plaintiffs’ Eleventh Amendment analysis is incorrect because, unlike in the cases they
        cite, Plaintiffs have not asserted any individual capacity claims.

        Plaintiffs do not dispute that IU is an instrumentality of the State for the purposes of the

 Eleventh Amendment, and that as an instrumentality of the State, IU “enjoys the same Eleventh

 Amendment immunity as the State of Indiana itself.” Woods v. Ind. Univ. Purdue Univ. at Indpls.,

 996 F.2d 880, 883 (7th Cir. 1993). Nor do they argue that President McRobbie, as a state official

 sued in his official capacity, is not entitled to Eleventh Amendment protection. See, e.g., Joseph v.

 Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005) (citing Will v. Mich. Dep’t

 of State Police, 491 U.S. 58, 70-71 (1989)). Rather, they claim an exception applies. (See Dkt. 28

 at 4-5.) Plaintiffs are wrong.

        A.      Plaintiffs’ constitutional claims (Counts I and II)

        In support of their argument, Plaintiffs rely on Medlock v. Trs. of Ind. Univ., 738 F.3d 867,

 871 (7th Cir. 2013). Specifically, they postulate that because University employees are subject to

 Section 1983 suits for violations of constitutional rights, then by extension, there is no basis to

 dismiss their Complaint against the University and President McRobbie on sovereign immunity

 grounds. But that’s not the law. It is well-established that Section 1983’s enactment did not

 abrogate the States’ Eleventh Amendment immunity. Kroll v. Bd. of Trs. of Univ. of Ill., 934 F.2d




                                                 -3-
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 4 of 22 PageID #: 214




 904, 909 (7th Cir. 1991) (citing Quern v. Jordan, 440 U.S. 332, 341 (1979)). And because

 Plaintiffs’ argument is essentially an attempt at backdoor abrogation, it must be rejected.

         Medlock is also procedurally distinguishable. In Medlock, the complaint included claims

 against the University,3 official-capacity claims against the dean of students and the University’s

 provost, and individual-capacity claims against two student inspectors and a police officer. Id. at

 870. In contrast, here, Plaintiffs have brought claims against the University and official-capacity

 claims against President McRobbie only. Therefore, Plaintiffs’ reliance on the Medlock court’s

 reasoning that “the student inspectors and university police are university employees and therefore

 state actors” for purposes of Section 1983, id. at 871, is misplaced. As Plaintiffs have not brought

 any individual-capacity claims, their argument against Eleventh Amendment protection fails.

         Because the Eleventh Amendment applies, and Defendants have not waived its protection

 or consented to being sued in federal court, Plaintiffs’ Fourth Amendment claims against IU

 (Counts I and II) are barred and must be dismissed. See Grant v. Trs. of Ind. Univ., 2015 WL

 4077255, at *3 (S.D. Ind. July 6, 2015); Bissessur v. Ind. Univ. Bd. of Trs., 2008 WL 4274451, at

 *2-3 (S.D. Ind. Sept. 10, 2008). Likewise, Plaintiffs’ Fourth Amendment claims (Counts I and II)

 against President McRobbie, acting in his official capacity, are not permitted under 42 U.S.C. §

 1983 to the extent they seek damages or retrospective relief. Bull v. Bd. of Trs. of Ball State Univ.,

 2012 WL 13028935, at *3 (S.D. Ind. Jan. 5, 2012); see also Bissessur, 2008 WL 4274451, at *2-

 3. Thus, the Court should dismiss those claims against President McRobbie.

         For purposes of the Eleventh Amendment analysis, the only portions of Counts I and II that

 can survive are claims for prospective injunctive relief against President McRobbie acting in his



 3
  As explained in Defendants’ Opening Memorandum, the Trustees of Indiana University is the proper name of
 Defendant Indiana University, Bloomington. (Dkt. 20 at 1 n.1.)


                                                   -4-
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 5 of 22 PageID #: 215




 official capacity. And though they may survive for purposes of the Eleventh Amendment analysis,

 as discussed below, they nonetheless fail for failure to state a claim.

         B.       Plaintiffs’ state law breach of contract claim (Count III)

         In passing, Plaintiffs claim that sovereign immunity “[does not] prevent this court from

 redressing Plaintiffs’ breach-of-contract claim.” (Dkt. 28 at 5.) The cases they cite, however, are

 unhelpful. For example, Plaintiffs claim that “in [Bissessur] this Court went on to address the state-

 law breach-of-contract claim after resolving other claims on immunity grounds.” (Id. at 5-6.)

 Again, this argument misses the mark.4 Bissessur dealt with official-capacity and individual-

 capacity claims. The mere fact that the court later addressed the merits of the contract claim does

 not stand for the proposition that state-law claims always survive the Eleventh Amendment. (They

 do not.) Indeed, the court explained that the Ex Parte Young doctrine only “permits the doctrine

 of sovereign immunity to be skirted when a state officer is named as the defendant [in his official

 capacity], rather than the state itself, and the Complaint is based on a claim that the officer is

 engaged in ongoing violations of federal law.” Id. at *2 (emphasis added). It simply has no

 applicability to state law claims. See Phi Kappa Tau Chapter House Ass’n of Miami Univ. v. Miami

 Univ., 2013 WL 427416, at *5 (S.D. Ohio Feb. 4, 2013) (“As to Plaintiffs’ proposed state law

 claims, the Eleventh Amendment would bar all official-capacity claims against university official

 regardless of the relief sought.”) (citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89


 4
   Plaintiffs’ other citations are unhelpful. Turner v. Vincennes Univ., 2019 WL 8266775 (S.D. Ind. March 29, 2019),
 was not even a Section 1983 action—it involved underlying alleged civil rights violations under the Americans with
 Disabilities Act of 1990, 42 U.S.C. §§ 12101-12213. Similarly, Tyler v. Trs. of Purdue Univ., 834 F. Supp. 2d 830
 (N.D. Ind. 2011), involved underlying Title VII and Equal Pay Act sex discrimination claims and an Age
 Discrimination in Employment Act (ADEA) claim—not a Section 1983 claim. Most importantly, Purdue did not seek
 Eleventh Amendment protection from the state-law claim. (See generally Purdue’s Mem. in Support of Motion for
 Summary Judgment, 2010 WL 11628596.) For these reasons, application of Turner and Tyler here is dubious and
 inapt. Lastly, Lassiter v. Ala. A & M Univ., 3 F.3d 1482, 1485 (11th Cir. 1993), is distinguishable. That opinion was
 also vacated. See 19 F.3d 1370 (11th Cir. 1994) (“IT IS ORDERED that the above cause shall be reheard by this court
 en banc. The previous panel’s opinion is hereby VACATED”). And the portion of Lassiter quoted by Plaintiffs does
 not appear in the en banc decision. Compare Dkt. 28 at 5 with Lassiter, 28 F.3d 1146 (11th Cir. 1994) (en banc).

                                                        -5-
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 6 of 22 PageID #: 216




 (1984)). Therefore, because “[t]he Eleventh Amendment prohibits the Court from adjudicating

 state-law claims,” Plaintiffs’ breach of contract claim against Defendants must be dismissed

 pursuant to Rule 12(b)(6). See, e.g., Bull, 2012 WL 13028935, at *4; Doe v. Ind. Univ. –

 Bloomington, 2019 WL 341760, at *7-8 (S.D. Ind. Jan. 28, 2019) (finding breach of contract action

 barred by sovereign immunity).5

 II.        Plaintiffs’ Fourth Amendment claims fail.

            A.       Plaintiffs’ overbroad reading of Carpenter is misplaced.

            Plaintiffs continue to incorrectly frame their Fourth Amendment analysis around the

 interior of Plaintiffs’ dorm room. (See Dkt. 28 at 6-7.) There are simply no allegations that support

 any inference that the University searched or entered Plaintiffs’ dorm rooms or otherwise

 “invade[d] students’ privacy in the most intimate of spaces, their home, [using] modern technology

 …” (Id. at 20.) Rather, Defendants accessed limited, specific CrimsonCard data, relating only to

 the time of the alleged hazing incident, to determine when Plaintiffs accessed their residence halls

 as part of Defendants’ investigation into whether members of Plaintiffs’ pledge class were the

 victims of hazing by their fraternity.

            Predictably, Plaintiffs hang their hat on Carpenter v. U.S., --- U.S. ----, 138 S.Ct. 2206

 (2018), and United States v. Jones, 565 U.S. 400 (2012). (Dkt. 28 at 15-19.) But as previously

 explained, those cases aren’t applicable here. (See Dkt. 20 at 15-17.) In an attempt to shoehorn

 their argument into a Carpenter-style analysis, Plaintiffs claim that the University uses swipe data

 to “track[] Plaintiffs all around campus: where and when they eat, sleep, do laundry, study, shop,

 and even go to the bathroom6 … add[ing] up to a comprehensive portrait of their movements.”


 5
  If the Court were to arrive at a different conclusion, Plaintiffs conceded that their contract claim against President
 McRobbie would necessarily be limited to prospective injunctive relief. (See Dkt. 28 at 5.)
 6
     The Complaint makes no allegation regarding collection of data regarding bathroom use. (See Dkt. 1 at 4, ¶ 17.)

                                                           -6-
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 7 of 22 PageID #: 217




 (Dkt. 28 at 19.) Not only is this characterization vastly different from the allegations in their

 Complaint that the University retained only a few months of data and used it for the limited purpose

 of checking their whereabouts “at the time of the [hazing] incident,” (Dkt. 1 at 4, ¶ 18), which

 allegations must govern the Court’s consideration of this Rule 12 motion, see Peterson v. Wexford

 Health Sources, Inc., 986 F.3d 746, 752 n.2 (7th Cir. 2021) (recognizing consideration of 12(b)(6)

 confined to well-pleaded facts in plaintiff’s complaint and any elaborations made in opposing

 dismissal must be “consistent with the pleadings”); Alley, 2020 WL 6873472, at *1 (same), but the

 data generated by the CrimsonCard is distinguishable from Cell Site Location Information (CSLI)

 in several important ways.

        First, data stored on or generated by CrimsonCards is “institutional data” under IU’s DM-

 01 policy. See Dkt. 20-1 (CrimsonCard Terms and Conditions): “Cardholder understands and

 agrees that the Card is the property of the University.” (emphasis added); see also Dkt. 20-2 at 3:

 “The [Crimson]Card is the property of the University and will be deactivated and/or invalidated

 by the University upon expiration of its intended use.” IU’s DM-01 policy prescribes when the

 University or its employees may access institutional data and the appropriate uses of that data.

 Specifically, DM-01 provides that “permission to access institutional data should be granted to all

 eligible employees and designated appointees of the university for all legitimate university

 purposes.” (See Dkt. 20-3 at 3.) In this case, only a few IU employees accessed the limited

 CrimsonCard data to investigate claims of hazing, which violate both University policy and

 Indiana law, and to protect the safety and well-being of its students, both of which are undoubtedly

 legitimate university purposes under IU’s DM-01 policy.

        In Heeger v. Facebook, Inc., --- F. Supp. 3d ----, 2020 WL 7664459, at *4-5 (N.D. Cal.

 Dec. 24, 2020), the court considered whether Facebook’s collection, storage and use of plaintiffs’



                                                -7-
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 8 of 22 PageID #: 218




 IP address information ran afoul of Carpenter. The Heeger court answered that question with an

 emphatic ‘no’. Id. at *4. As it explained, “[t]he collection of IP addresses is a country mile from

 the CSLI collected in Carpenter.” Id. That’s because “there is no legally protected privacy interest

 in IP addresses.” Id. Further distinguishing Carpenter, the court reasoned that Carpenter was

 limited to the unique context of CSLI, noting that “cell-site location information data and IP

 addresses are apples and oranges for privacy purposes.” Id. CSLI is “generated several times a

 minute whenever a cell phone’s signal is on, even if the owner is not using one of the phone’s

 features.” Id. (cleaned up). IP addresses, in contrast to CSLI, while they can show location data,

 were “akin to a pen register7 recording the outgoing phone numbers dialed on a landline

 telephone,” which “will not do for a privacy injury.” Id. Despite Plaintiffs’ attempts to liken this

 case to the CSLI addressed in Carpenter, the Heeger court’s analysis of the collection, storage,

 and use of IP addresses is a much more apt comparison to the CrimsonCard data at issue here. (See

 Dkt. 20 at 16-17.)

         Plaintiffs’ Opposition seemingly suggests that the University actively tracks every student

 as if the CrimsonCard is a GPS tracking device or pings to cell towers. Though the smartphones

 Plaintiffs likely carry with them every day do just that, the CrimsonCard does not. Indeed, the

 CrimsonCard is needed only to access a building or one’s dorm room—it does not show where

 someone goes after swiping into a building, nor does it reveal if or when (or with whom) they

 leave. (See Dkt. 20 at 16.) Similarly, swipe card data does not show or reasonably demonstrate the




 7
  Defendants explained why CrimsonCard data is more similar to the information generated by a pen register in their
 Memorandum. (See Dkt. 20 at 15).


                                                       -8-
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 9 of 22 PageID #: 219




 purpose or intent of someone’s access, which Plaintiffs seem to suggest in their misguided attempt

 to argue that the capabilities of the CrimsonCard could be used for nefarious purposes.8

          As Carpenter explained, CSLI is unique because it can used to “track” multiple persons at

 very frequent intervals (perhaps revealing phone users frequently in close proximity to one

 another, where they go, and how long they stay), regardless of whether one is actively using their

 smartphone. CSLI is “generated several times a minute,” even when “the owner is not using one

 of the phone’s features,” which limits one’s ability to opt out. Heeger, 2020 WL 7664459, at *4.

 To this end, Carpenter involved the unwitting and systematic collection of more than 13,000 data

 points over a four-month period. See 137 S.Ct. at 2212.

          In sharp contrast, here, CrimsonCard data is not continuously or involuntarily generated.

 Instead, Plaintiffs generate CrimsonCard data only when they voluntarily and physically use their

 CrimsonCard at a reader or terminal to authenticate access to the building or room. (See Dkt. 20

 at 12-13) (explaining the purpose of the CrimsonCard and the reading of the magnetic stripe data

 at readers or terminals on campus). Thus, unlike CSLI, CrimsonCard swipe card data cannot

 identify when two or more people enter a building simultaneously (i.e., holding the door for a

 friend), or where access is made due to a door being left ajar or during periods where the door is

 unlocked. Further unlike CSLI, Plaintiffs can decide how much to limit their use of the

 CrimsonCard for non-essential functions (affording one more opportunity to opt out). And if they

 wish to limit generating swipe data, they can prioritize privacy over convenience by electing not

 to use their CrimsonCard for on- or off-campus purchases; opting to use cash or another payment


 8
   Plaintiffs’ exaggerated (and unsubstantiated) claim that “[a] hostile university administration could track which
 students attended meetings of the Federalist Society or Black Lives Matter; university employees would know who is
 going to the campus psychologist for counseling or to the campus clinic that test for sexually transmitted disease; they
 may have records of each evening students spent with their significant other (or were cheating on their significant
 other), including whether a closeted student is visiting a significant other of the same sex,” (Dkt. 28 at 19-20), must
 be disregarded. This dystopian hypothetical has no basis in fact (nor is it alleged in Plaintiffs’ Complaint).

                                                          -9-
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 10 of 22 PageID #: 220




  method; opting to bring laundry to a laundromat; bringing their own printer instead of campus

  print stations; making their own meals or dining off campus; or living in off-campus housing.

          Thus, contrary to the CSLI at issue in Carpenter or the GPS tracking data at issue in Jones,

  the limited CrimsonCard data allegedly accessed by the University does not provide an “intimate

  window” into Plaintiffs’ lives, detailing their “familial, political, professional, religious, and sexual

  associations.” 138 S.Ct at 2217 (citation and quotation omitted). Nor does it allow Defendants to

  “explore details of [Plaintiffs’ home(s)] that would previously have been unknowable without

  physical intrusion.” Kyllo, 533 U.S. at 40. Rather, it simply logs one’s authenticated access (or

  rejected access) to University-owned buildings and campus facilities.

          Plaintiffs accepted the CrimsonCard, including the encoded magnetic stripe data capability

  which necessarily communicates identifying information to authenticate access to University

  facilities, in exchange for the privilege of attending the University and the conveniences it offers.

  By accepting these benefits, Plaintiffs cannot now complain about the University’s review of the

  limited swipe data for the legitimate purpose of investigating a complaint of hazing by Beta Theta

  Pi of which they, and/or fellow pledge class members, were likely victims. (See Dkt. 1 at 4, ¶ 19.)

          The University’s efforts to protect the safety and well-being of its students are legitimate

  and anticipated uses of the CrimsonCard’s data pursuant to IU’s Management of Institutional Data

  Policy (DM-01). Similar to this case, CrimsonCard data is intended to be read by the University

  and its security systems to ensure only authorized IU cardholders can access University facilities,

  such as dorm rooms. Considering this function of the CrimsonCard, as well as the CrimsonCard’s

  Terms and Conditions, it is readily apparent that a user must transfer certain swipe card data to the

  University. See U.S. v. Bah, 794 F.3d 617, 631 (6th Cir. 2015) (“A credit card’s stored information

  … is intended to be read by third parties. That is the only reason for its existence”); U.S. v. De



                                                   - 10 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 11 of 22 PageID #: 221




  L’Isle, 825 F.3d 426, 432 (8th Cir. 2016) (“[T]he purpose of a credit, debit, or gift card is to enable

  the holder of the card to make purchases, and to accomplish this, the holder must transfer

  information from the card to the seller, which negates an expressed privacy interest”).

         Accordingly, Plaintiffs’ alleged privacy interest in their CrimsonCard swipe card data is

  not one that society recognizes as reasonable. See, e.g., U.S. v. Turner, 839 F.3d 429, 436 (5th Cir.

  2016) (“society does not recognize as reasonable an expectation of privacy in the information

  encoded in a [] card’s magnetic stripe”). This Court should reject Plaintiffs’ claim to the contrary

  with respect to the CrimsonCard, find there was no “search,” and dismiss Plaintiffs’ Fourth

  Amendment claims.

         B.      Plaintiffs cannot rebut the reasonableness of the University’s actions.

         Even if there was a “search” (there was not), no Fourth Amendment violation occurred

  here because the University’s actions were reasonable. Plaintiffs’ argument that the University

  must “obtain pre-compliance review” before accessing its own records is wrong, as is their analysis

  regarding the “subject” of the search. (See Dkt. 28 at 13-14 (citing City of Los Angeles v. Patel,

  576 U.S. 409, 420 (2015).) The ordinance at issue in Patel required hotels to record detailed

  information about their guests and turn that information over to police on demand. See Patel, 576

  U.S. at 413-14. Indeed, “[a] hotel owner who refuse[d] to give an officer access to his or her

  registry [could be] arrested on the spot.” Id. at 421.

         There is nothing in Patel that suggests the guests were entitled to pre-compliance review,

  and, contrary to Plaintiffs’ argument, the hotel guests were the ultimate subjects of the police

  investigation; the ordinance provided access to the hotels’ files on guests to combat crime. That’s




                                                  - 11 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 12 of 22 PageID #: 222




  the entire point of the law.9 Because the registration information at issue in Patel was the hotels’

  business records, the hotel would have been free to search its own registry. In much the same way,

  since IU owns the CrimsonCard records at issue here, IU’s search of its own records similarly does

  not require pre-compliance review. (See supra at 10-11) (explaining that cards are intended to be

  read by third-parties and necessarily communicate data through cardholder’s use of same).

           Again, contrary to Plaintiffs’ argument, the correct inquiry is “reasonableness.” See

  Naperville Smart Meter Awareness v. City of Naperville, 900 F.3d 521, 528 (7th Cir. 2018) (where

  searches “are not performed as part of a criminal investigation, [the Court] can turn immediately

  to an assessment of whether they are reasonable”) (cleaned up). Plaintiffs’ argument that Medlock

  is inapplicable because “this was not a routine health-and-safety inspection” is illogical. (Dkt. 28

  at 9.) True, swipe data “cannot show whether you are respecting your roommate by maintaining a

  clean-living area,” but it might help show that a group is not respecting its pledge class by revealing

  hazing behaviors such as schedule alteration or sleep deprivation. A University’s mission to protect

  its students’ well-being applies equally to ensuring their safety from hazards inside of their dorm

  room, as well as to hazards outside of it.

           Last, Plaintiffs’ claim that this case is somehow different than Medlock because the search

  was performed by a University official rather than an RA, (see Dkt. 28 at 9), is also unpersuasive.

  In fact, the Medlock court expressly said the opposite, finding that “even if the student inspectors

  had been public officers, their search of Medlock’s dorm room would have been a lawful

  regulatory search.” Medlock, 738 F.3d at 872. As explained in Medlock, for purposes of university




  9
   See Patel, 576 U.S. at 428 (Scalia, J., dissenting) (“The purpose of this recordkeeping requirement is to deter criminal
  conduct, on the theory that criminal will be unwilling to carry on illicit activities in motel rooms if they must provide
  identifying information …”).

                                                           - 12 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 13 of 22 PageID #: 223




  housing inspections, the Fourth Amendment’s warrant requirement “can be satisfied by

  demonstrating the reasonableness of the regulatory package….” Id. (internal citations omitted).

             Here, the CrimsonCard data was collected without prosecutorial intent toward Plaintiffs,

  despite their attempt to now assert for the first time (without any basis in reality) that the University

  somehow intended to “convict [Plaintiffs] of the administrative equivalent of perjury.” (Dkt. 28 at

  21-22.) Indeed, the University’s motivation in accessing the information was to protect students

  (including Plaintiffs) from possible hazing activity by the fraternity. Second, the data was collected

  without physical entry into Plaintiffs’ home(s). See Naperville, 900 F.3d at 528 (citing a concern

  that physical entry posed a “serious threat to personal and family security”). In sum, even assuming

  Plaintiffs have a limited Fourth Amendment privacy interest, it is far outweighed by Defendants’

  interest in investigating allegations of, and working to protect its students from, hazing, which is

  prohibited by both IU’s Code of Student Rights, Responsibilities, and Conduct10 and by Indiana

  law, see Ind. Code § 35-42-2-2.5. Viewed through the lens of protecting the health and safety of

  its students, the University’s actions, as was the case in Medlock, were unquestionably reasonable.

             Because Plaintiffs’ Fourth Amendment claims are either barred by the Eleventh

  Amendment or fail as a matter of law, Counts I and II of Plaintiffs’ Complaint should be dismissed.

  III.       Plaintiffs cannot avoid dismissal of Count III by supplementing their Complaint with
             “facts” which are inconsistent with their pleading.

             The majority of Plaintiffs’ response to Defendants’ request to dismiss Plaintiffs’ breach of

  contract claim (Count III) focuses on listing hypothetical situations or potential damages which

  are inconsistent with the facts as pled in their Complaint. (Compare Dkt. 1 with Dkt. 28 at 21-24.)

  Perhaps recognizing they have not suffered any actual damages—or that the contracts at issue do




  10
       See Dkt. 20 at 20 n.12.

                                                    - 13 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 14 of 22 PageID #: 224




  not actually prohibit the actions Defendants allegedly performed—they now take on the mantle of

  attempting to vindicate their fraternity, which was sanctioned for hazing violations that occurred

  while Plaintiffs were pledging. Of course, the fraternity is not a party to this lawsuit, and Plaintiffs

  cannot revive their own claims by adopting supposed harm to their fraternity.

         A.      Plaintiffs’ argument that they have standing to assert a breach of contract
                 claim is foreclosed by the facts as pled in their Complaint.

          Where, as here, Defendants have questioned Plaintiffs’ Article III standing to bring a

  breach of contract claim, Plaintiffs “must supply proof, by a preponderance of the evidence or to

  a reasonable probability, that standing exists.” Spuhler v. State Collection Serv. Inc., 983 F.3d 282,

  285 (7th Cir. 2020) (citations omitted). Plaintiffs have not come forward with any evidence, let

  alone proof to a reasonable probability, to support the factual allegations they pled in their

  Complaint. Rather, Plaintiffs rely on “facts” which are neither true nor contained in their

  Complaint. Specifically, Plaintiffs claim to have standing for their breach of contract claims

  because (1) “privacy violations are an inherent injury,” (2) “continued retention of swipe data

  without appropriate safeguards represents an ongoing injury,” (3) Plaintiffs were “subjected to an

  illegal process, [as] part of an official investigation which is represented in their academic records,”

  (4) though not personally disciplined, their fraternity was sanctioned and, as members, they were

  harmed by extension, and (5) the breach violated their Fourth Amendment rights. Addressed in

  turn, none of Plaintiffs’ arguments hold water.

         First, Plaintiffs’ broad assertion that “privacy violations are an inherent injury,” and their

  reliance on the Northern District of California’s decision in In re Facebook, Inc. Consumer Privacy

  User Profile Litigation, 402 F. Supp. 3d 767 (N.D. Cal. 2019), is misplaced. That court did not

  broadly hold that any claimed privacy violation satisfies Article III’s standing requirement. Rather,

  the court considered whether Facebook’s disclosure of users’ sensitive personal information to


                                                   - 14 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 15 of 22 PageID #: 225




  third parties—including a British political consulting firm—could confer Article III standing. In

  deciding it did, the court found the alleged injury that these users’ sensitive information “was

  disseminated [by Facebook] to third parties in violation of [users’] privacy – [was] sufficient to

  confer standing.” Id. at 784. Here, in stark contrast, Plaintiffs pled that IU accessed limited data

  from Plaintiffs’ CrimsonCards (which are University property) to “compar[e] their ‘swipe’ data to

  their testimony as to their whereabouts at the time of the [hazing] incident.” (Dkt. 1 at 4, ¶ 18.)

  Indeed, in another decision involving Facebook, discussed in Section II(A) above, the court

  dismissed plaintiffs’ complaint in its entirety for lack of Article III standing. Heeger, 2020 WL

  7664459, at *3-4. Like in Heeger, where the only factual allegations were that Facebook collected,

  stored, and used plaintiffs’ IP address information to determine log-on location, here, the only

  allegations are that the University collected, stored, and used Plaintiffs’ CrimsonCard swipe data

  to confirm when they accessed their residence hall. These allegations are insufficient to confer

  standing.

         For similar reasons, Plaintiffs’ second argument also fails. Plaintiffs’ Complaint does not

  allege that the University retains their CrimsonCard information indefinitely, or that the University

  failed to adopt proper safeguards to protect Plaintiffs’ ‘swipe’ data. To be clear, there is no

  allegation that the University’s system was breached or this information was disclosed to third-

  persons outside the University. (See generally Dkt. 1.) Indeed, in their Complaint, Plaintiffs allege

  that IU only “retain[s] the swipe data for several months” and, in this instance, used it to compare

  student testimony to their ‘swipe’ data to corroborate their location in connection with a hazing

  investigation into the fraternity they were pledging. (Id. at 4, ¶ 18.)

         Third, Plaintiffs claim that they were subjected to an “illegal process,” and further (and

  inaccurately) assert the outcome is somehow recorded in their academic record, (Dkt. 28 at 21-



                                                  - 15 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 16 of 22 PageID #: 226




  22). These claims are not contained in their Complaint. By Plaintiffs’ own admission, Beta Theta

  Pi—and not Plaintiffs themselves—was the subject of “an investigation by IU officials into

  suspected or alleged hazing incidents.” (Dkt. 1 at 3, ¶ 14.) Nor were Plaintiffs disciplined for any

  conduct related to the University’s investigation of same. (Id. at 4, ¶ 19.) Because Plaintiffs are

  limited to the allegations in their Complaint, this argument fails.

           Fourth and relatedly, while Plaintiffs concede that they were not personally disciplined,

  they claim that “the fraternity, which they are still members of, was subject to sanction,” which

  somehow represents an injury to them. (Dkt. 28 at 22.) Yet, Plaintiffs have not provided any cogent

  argument in support of this novel spin on third-party standing, let alone how the disciplinary action

  taken against Beta Theta Pi is a sufficient “injury” to confer standing on them. Indeed, Beta Theta

  Pi was never suspended nor expelled from IU’s campus—rather, it was placed on Disciplinary

  Probation, which “includes a warning that any violation of the conditions, or any further acts of

  misconduct, will result in additional sanctions ….”11

           Even if action against Beta Theta Pi amounted to an action against the Plaintiffs

  individually (it doesn’t), the University’s actions do not amount to an “injury,” for purposes of

  Article III standing. In a case where a fraternity was sanctioned and the university withdrew official

  recognition of the chapter, the court found that “[n]othing in the University’s sanctions prevents

  the Chapter from continuing to exist … [a]lthough the Chapter may become a less attractive

  organization as a result of losing official recognition, the University’s action does not deprive




  11
     Beta Theta Pi was placed on Disciplinary Probation from October 27, 2017 through January 27, 2018, due to an
  unrelated incident and, then again, from February 28, 2018 through December 31, 2018, as a result of the hazing
  incident described in Plaintiffs’ Complaint. See ORGANIZATION SUBJECT TO DISCIPLINE IN 2020-2021, DIVISION OF
  STUDENT AFFAIRS, available at https://studentaffairs.indiana.edu/get-involved/student-organizations/manage-
  organization/policies/disciplinary-status.html (last visited March 17, 2021) (identifying organizations on disciplinary
  status within the past five years). For purposes of this Motion, the Court may take judicial notice of matters of public
  record, including government websites. (See Dkt. 20 at 4 n.4) (citing cases).

                                                          - 16 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 17 of 22 PageID #: 227




  Chapter members of their constitutional right to associate with each other.” Iota XI Chapter of the

  Sigma Chi Fraternity v. Patterson, 538 F. Supp. 2d 915, 924-25 (E.D. Va. 2008), aff’d by 566 F.3d

  138 (4th Cir. 2009). So too here. Where a party alleges stigma-based injury to establish standing,

  it must “seriously damage plaintiffs standing and associations in the community,” Lebron v.

  Rumsfeld, 764 F.Supp.2d 787, 806 (citing U.S. v. 5 S 351 Tuthill Rd, Naperville, Ill., 233 F.3d

  1017, 1022 (7th Cir. 2000)), of which, here, there is no evidence, let alone any allegation.

         Fifth, Plaintiffs conflate Article III standing for their breach-of-contract claim with Fourth

  Amendment standing for their Section 1983 claims. “[U]nlike Article III standing, standing under

  the Fourth Amendment is not jurisdictional; instead [it is] analyze[d] as a merits issue.” Presley v.

  U.S., 895 F.3d 1284, 1290 (11th Cir. 2018); Byrd v. U.S., 137 S.Ct. 1518, 1530 (2018) (“The

  concept of standing in Fourth Amendment cases can be a useful shorthand for capturing the idea

  that a person must have a cognizable Fourth Amendment interest in the place searched before

  seeking relief … but it should not be confused with Article III standing …”). Because Plaintiffs

  are current undergraduate students, and they were not penalized or otherwise found guilty of any

  wrongdoing after their data was accessed, (Dkt. 1 at 4, ¶ 19), then by their own admission, they

  have not suffered an Article III “injury.” Nor do Plaintiffs address how their nonexistent injury

  would be remedied by this Court, which is a requisite for establishing standing. (See Dkt. 20 at 23)

  (explaining why Plaintiffs’ claim for nominal damages fails to meet Article III requirements).

         Thus, if it is not dismissed on sovereign immunity grounds, Count III must be dismissed

  pursuant to Rule 12(b)(1) for lack of standing. See Taylor v. McCament, 875 F.3d 849, 853 (7th

  Cir. 2017).




                                                 - 17 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 18 of 22 PageID #: 228




          B.       Alternatively, Count III of Plaintiffs’ Complaint fails to state a claim.

          Even if this Court were to determine that Plaintiffs have standing to bring their breach of

  contract claim, and it is not dismissed on sovereign immunity grounds, the Court should dismiss

  Count III for failure to state a claim pursuant to Rule 12(b)(6).

                   1.       Plaintiffs’ argument is contrary to the express terms of the alleged
                            contracts.

          Plaintiffs’ claim for breach of contract—and their argument in response—is contradicted

  by the unambiguous language of the contract at issue; therefore, the Court should dismiss Count

  III pursuant to Rule 12(b)(6). See, e.g., Bartel v. NBC Universal, Inc., 543 F.3d 901 (7th Cir. 2008);

  McWane v. Crow Chicago Indus., Inc., 224 F.3d 582, 584 (7th Cir. 2000) (“The unambiguous

  contract controls over contrary allegations in the plaintiff’s complaint.” (internal citations and

  quotations omitted)).

          Indeed, Plaintiffs argue that “[n]othing in the CrimsonCard Terms and Conditions or the

  University’s Policy Manual permits using the data to track12 students.” (Dkt. 28 at 3.) But, then,

  by extension of the same logic, nothing in those policies actually prohibits it. (See Dkt. 20 at 23.)

  It is black letter law that a there can be no breach of contract if the contract at issue does not

  actually create the duty the plaintiff alleges was breached. (Id.) Rather, the contract at issue must

  actually prohibit the alleged conduct—something Plaintiffs never address or respond to in their

  Opposition. (See generally Dkt. 28 at 22-24.) That’s because there is nothing to rebut; the policies

  at issue do not expressly prohibit the conduct Plaintiffs complain about and, in fact, the policies—

  when viewed in totality—support and define the University’s ability to use the CrimsonCard data

  to protect the health and safety of the campus community and to advance the University’s mission.



  12
     As set forth above, in connection with their Fourth Amendment argument, Defendants deny that the University is
  “track[ing] students.”

                                                       - 18 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 19 of 22 PageID #: 229




         For this reason alone, the Court should dismiss Plaintiffs’ breach-of-contract claim for

  failure to state a claim. See Perfect Flowers Inc. v. Teleflora LLC, 2012 WL 2994636, at *3 (S. D.

  Ind. July 20, 2012) (dismissing breach of contract claim where no provision in the contract

  prohibited defendant’s alleged conduct); Acheron Med. Supply, LLC v. Cook Int’l, 2017 WL

  4310163, at *7 (S.D. Ind. Sept. 28, 2017) (“Indiana law very much eschews the practice of courts

  interfering duties that the parties have not included in their unambiguous contracts”).

         Additionally, IU owns all CrimsonCards and the data they generate. (See Dkt. 20-1 at 1;

  Dkt. 20-2 at 3.) Thus, Defendants cannot breach their contract with Plaintiffs by accessing data the

  University already owns. Compare In re Facebook, Inc. Consumer Privacy User Profile

  Litigation, 402 F. Supp. 3d at 767 (permitting claim alleging that Facebook disclosed of users’

  sensitive personal information to third parties to proceed), with Heeger, 2020 WL 7664459, at *3-

  4 (dismissing claims alleging that Facebook collected, stored, and used plaintiffs’ IP address

  information but did not disclose it to outside parties). Because Defendants did not breach their

  contractual agreement(s) with Plaintiffs by accessing CrimsonCard data, as alleged in the

  Complaint, Count III of Plaintiffs’ Complaint should be dismissed pursuant to Rule 12(b)(6).

                 2.      Plaintiffs’ unaverred and speculative “damages” are not recoverable.

         In their Opposition, Plaintiffs state that “there are many ways in which the breach in this

  case damaged plaintiffs ….” (Dkt. 28 at 24.) But none of these so-called “damages” are outlined

  in their Complaint, nor are they legitimate contract damages. To be clear, Plaintiffs all but admit

  they have suffered no actual damages, hiding instead behind their claim that their damages are just

  “difficult to calculate,” and claiming a privacy breach is in and of itself a sufficient damage. (See

  id. at 25.) Plaintiffs then claim that a party’s mere pleading of “nominal damages” is sufficient to

  survive a 12(b)(6) motion, citing a 1986 Supreme Court footnote. (See id.) Not only does that



                                                 - 19 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 20 of 22 PageID #: 230




  case—Memphis Community Sch. Dist. v. Stachura, 477 U.S. 299 (1986)—predate Twombly-

  Iqbal’s ‘plausibility’ requirement,13 but it is not even a contract case; it’s a civil rights case

  analyzing Section 1983 damages where deprivations of due process have not caused actual,

  provable injury. Id. To say the “absolute rights” at issue in Stachura are distinguishable from the

  contractual rights raised in Plaintiff’s Count III is an understatement. Indeed, even Plaintiffs’

  Complaint ties their requested nominal damages to their Section 1983 claims. (Dkt. 1, ¶¶ 48, 55).

             Damages are a necessary element of a breach of contract claim, and it is the plaintiff’s

  responsibility to plead and prove them. See Shepard v. State Auto. Mut. Ins. Co., 463 F.3d 742,

  745 (7th Cir. 2006) (“A mere showing of a breach of contract does not necessarily entitle a plaintiff

  to damage.”) (internal citation omitted). Defendants did not breach any contract with Plaintiffs.

  But even if they did, such breach would be insufficient to state a claim without Plaintiffs having

  pled a resulting injury. Thus, Count III must be dismissed for failure to state a claim. See Small

  Bus. Lending, LLC v. Pack, 2020 WL 1702230, at *7-8 (S.D. Ind. Apr. 8, 2020).

                                                    CONCLUSION

             Plaintiffs’ reliance on “facts” outside the Complaint cannot save their lawsuit from

  dismissal. Except for their claims for prospective injunctive relief against President McRobbie in

  his official capacity, all of Plaintiffs claims should be dismissed on sovereign immunity grounds.

  The remaining official-capacity claims against President McRobbie fail as a matter of law, as

  Defendants’ actions did not violate Plaintiffs’ Fourth and Fourteenth Amendment rights.

  Defendants respectfully request that the Court dismiss Plaintiffs’ Complaint in its entirety, with

  prejudice, pursuant to either Fed. R. Civ. P. 12(b)(1) or 12(b)(6).




  13
       See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                                                           - 20 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 21 of 22 PageID #: 231




                                     Respectfully submitted,
                                     ICE MILLER LLP

                                      /s/ Sean T. Dewey
                                     Jenny R. Buchheit
                                     Stephen E. Reynolds
                                     Sean T. Dewey
                                     Tiffany S. Kim
                                     ICE MILLER LLP
                                     One American Square, Suite 2900
                                     Indianapolis, IN 46282-0200
                                     Telephone: (317) 236-2100
                                     Facsimile: (317) 236-2219
                                     jenny.buchheit@icemiller.com
                                     stephen.reynolds@icemiller.com
                                     sean.dewey@icemiller.com
                                     tiffany.kim@icemiller.com

                                     Attorneys for Defendants Indiana University,
                                     Bloomington and Michael McRobbie, in his official
                                     capacity as President of Indiana University




                                      - 21 -
Case 1:20-cv-02801-JMS-MJD Document 33 Filed 03/23/21 Page 22 of 22 PageID #: 232




                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 23, 2021, a copy of the foregoing was filed electronically
  through the CM/ECF system. Notice of this filing will be sent to the following parties by operation
  of the Court’s electronic filing system. Parties may access this filing through the Court’s system:

   Anita Y. Milanovich
   MILANOVICH LAW, PLLC
   100 East Broadway Street
   The Berkeley Room
   Butte, MT 59701
   aymilanovich@milanovichlaw.com

   Jeffrey M. Schwab
   Daniel R Suhr
   Reilly Stephens
   LIBERTY JUSTICE CENTER
   190 South LaSalle Street, Suite 1500
   Chicago, IL 60603
   jschwab@libertyjusticecenter.org
   dsuhr@libertyjusticecenter.org
   rstephens@libertyjusticecenter.org

   Attorneys for Plaintiffs




                                               /s/ Sean T. Dewey
                                               Sean T. Dewey

  ICE MILLER LLP
  One American Square, Suite 2900
  Indianapolis, IN 46282-0200
  (317) 236-2100




                                                - 22 -

  4827-8698-3905.3
